DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2021

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation that the dam is retracted from a top surface of the dam, which implies that the dam is retracted from itself. Therefore, it is unclear as to how the dam would retract from itself and still meet the limitation of this claim. Foe examination purposes, any portion of the dam that extends away from the top surface of the dam will meet the limitation of this claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al, US Patent 7,791,181.

    PNG
    media_image1.png
    418
    1099
    media_image1.png
    Greyscale

Regarding claim 1, Chen teaches a semiconductor package structure, comprising an electronic device having a first surface and an exposed region adjacent to the first surface, a dam disposed on the first surface and surrounding the exposed region of the electronic device; and a filter structure h1 disposed on the dam (figure 7 above).

Regarding claims 2 and 3, Chen teaches the filter structure comprises a first portion and a second portion surrounding the first portion, wherein the second portion of the filter structure is in direct contact with the dam (figure 7 above).

Regarding claim 13, Chen teaches the encapsulant encapsulates the filter structure (since the encapsulant encapsulates the dam, which encapsulates the filter, Chen teaches the limitation of this claim).

Regarding claim 14, Chen teaches a conductive wire (labeled above)  bonded to the first surface of the electronic device, where an upper surface of the dam is disposed at an elevation equal to or greater than a top portion of the conductive wire (figure 7).

Regarding claim 15, Chen teaches the dam overlaps or covers the exposed region of the electronic device (figure 7).

Regarding claim 16, Chen teaches the filter structure has a width less than the electronic device (figure 7).

Regarding claim 17, Chen teaches a semiconductor package structure, comprising an electronic device having an exposed region adjacent to a first surface; and a filter structure h1 disposed on the exposed region of the electronic device (figure 7)

Regarding claim 21, Chen teaches an encapsulating member 50 having an open cavity defined therein configured to expose an active surface of a semiconductor device; an filter structure h1 exposed from the open cavity of the encapsulating member, the filter structure including: a first portion having a plurality of through holes formed therein arranged over the active surface of the semiconductor device, and a second portion formed around a periphery of the first portion; and a dam that surrounds the active surface of the semiconductor device and supports the second portion of the filter structure (as labeled above in figure 7).

Claim(s) 1-3, 7-10, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kierse et al, US Patent Application Publication 2019/0135614.

Regarding claim 1, Kierse teaches a semiconductor package structure, comprising an electronic device 24 having a first surface and an exposed region adjacent to the first surface, a dam disposed 22 (figure 1) or 16/18 (figure 3) on the first surface and surrounding the exposed region of the electronic device; and a filter structure 52 disposed on the dam (figures 1 and 3).

Regarding claims 2 and 3, Kierse teaches the filter structure comprises a first portion (the center portion of 52 over 54 in figures 1 and 3) and a second portion (end portions of 52) surrounding the first portion, wherein the second portion of the filter structure is in direct contact with the dam (figures 1 and 3).

Regarding claim 7, Kierse teaches the dam has a lower portion 10 having a width greater than an upper portion (as shown below, with the top width being A and B)

    PNG
    media_image2.png
    276
    474
    media_image2.png
    Greyscale


41 encapsulating the first surface of the electronic device and surrounding the dam (in which 41 surround the portion of 22 that comes down towards device 24 in figure 1), wherein a surface of the dam is retracted from a top surface of the encapsulant, wherein the encapsulant has a substantially slant surface or a substantially curve surface (figure 1).

Regarding claim 12, Kierse teaches the dam is retracted from a top surface of the dam (figure 1, a portion of the dam extends towards the device 24).

Regarding claim 14, Kierse teaches a conductive wire(not labeled in figure 1 but it located in 41)  bonded to the first surface of the electronic device, where an upper surface of the dam is disposed at an elevation equal to or greater than a top portion of the conductive wire (figure 1).

Regarding claim 15, Kierse teaches the dam overlaps or covers the exposed region of the electronic device (figures 1 and 3).

Regarding claim 16, Kierse teaches the filter structure has a width less than the electronic device (figures 1 and 3)

Regarding claim 17, Kierse teaches a semiconductor package structure, comprising an electronic device 24 having an exposed region adjacent to a first surface; 52 structure disposed on the exposed region of the electronic device (Figures 1 and 3)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kierse as applied to claims 2 above, and further in view of Conti et al, US Patent 8,433,084.

Regarding claims 4 and 5, Chen and Kierse fail to teach the first portion of the filter comprises a mesh from a top view perspective and the first portion of the filter structure defines some cylindrical through holes or some cone-shaped through holes.

Conti teaches the first portion of the filter comprises a mesh 38 from a top view perspective and the first portion of the filter structure defines some cylindrical through holes 38 or some cone-shaped through holes (figure 4) as a typically-used shape that is generally known in the art in forming filters.

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent 7,791,181 or Kierse et al, US Patent Application Publication 2019/0135614.

Regarding claim 6, while Chen and Kierse teaches the second portion of the filter structure has a first thickness adjacent to the first portion of the filter structure and a second thickness away from the first portion of the filter structure, Chen and Kierse fail to teach the first thickness is greater than the second thickness.

However, it has been held that the difference between the first thickness and second thickness of the filter portions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the difference between the first thickness and second thickness of the filter portions claimed and the Prior Art 

The specification contains no disclosure of either the critical nature of the claimed differences between the first thickness and second thickness of the filter portions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Allowable Subject Matter

s 11, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899